ORDER
RAYMOND W. HOVSEPIAN, JR., of HAVERFORD, PENNSYLVANIA, who was admitted to the bar of this State in 1973, having pleaded guilty in the United States District Court for the District of New Hampshire to one count of conspiracy to commit mail fraud, in violation of 18 U.S.C.A 371, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), RAYMOND W. HOVSEPIAN, JR., is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that RAYMOND W. HOVSEPIAN, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that RAYMOND W. HOVSEPIAN, JR., comply with Rule 1:20-20 dealing with suspended attorneys.